Exhibit 10.1

PETROHAWK ENERGY CORPORATION

THIRD AMENDED AND RESTATED

2004 EMPLOYEE INCENTIVE PLAN

This Petrohawk Energy Corporation Third Amended and Restated 2004 Employee
Incentive Plan (the “Plan”) amends and restates the Petrohawk Energy Corporation
Second Amended and Restated 2004 Employee Incentive Plan, as amended by
Amendment No. 1 to the Petrohawk Energy Corporation Second Amended and Restated
2004 Employee Incentive Plan for the purpose of authorizing the Committee (as
defined below) to issue stock appreciation rights under and pursuant to the
Plan.

I. Definitions and Purposes

(a) Definitions.

Whenever capitalized in this document, the following terms shall be defined as
set forth below:

“Board” means the board of directors of the Company.

“Code” means the Internal Revenue Code of 1986, as amended.

“Committee” means the committee of the Board which may be the Compensation
Committee of the Board or such other committee as the Board shall appoint to
administer the Plan, provided it shall be (a) comprised solely of two or more
outside directors (within the meaning of Section 162(m) of the Code and the
Treasury Regulations promulgated thereunder), and (b) constituted so as to
permit the Plan to comply with Rule 16b-3.

“Common Stock” means the common stock of the Company, $.001 par value per share,
and any class of common stock into which such common stock may hereafter be
converted, reclassified or recapitalized.

“Company” means Petrohawk Energy Corporation

“Corporate Change” shall have the meaning set forth in Section VIII(c) below.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Fair Market Value” means for one Share on the date in question (i) the closing
sale price for such Share as quoted on the New York Stock Exchange, Nasdaq
National Market or Nasdaq Small Cap Market, as applicable (“NASDAQ”), or (ii) if
not so quoted, the closing sales price as reported on the consolidated reporting
system for the securities exchange(s) on which Shares are then listed or
admitted to trading (as reported in the Wall Street Journal or other reputable
source), or (iii) if not so reported, the average of the closing bid and asked
prices for a Share on the date of grant as quoted by the National Quotation
Bureau’s “Pink Sheets” or the National Association of Securities Dealers’ OTC
Bulletin Board System. If there was no public trade of Common Stock on the date
in question, Fair Market Value shall be determined by reference to the last
preceding date on which such a trade was so reported. If the Company is not a
Publicly Held Corporation at the time a determination of the Fair Market Vale of
the Common Stock is required to be made hereunder, the determination of Fair
Market Value for purposes of the Plan shall be made by the Committee in its
discretion exercised in good faith. In this respect, the Committee may rely on
such financial data, valuations, experts, and other sources, in its discretion,
as it deems advisable under the circumstances.

“Grantee(s)” means those certain employee or employees of the Company or its
subsidiaries to whom the Company shall grant Restricted Stock, Incentive Stock
or Stock Appreciation Right.

“Immediate Family” means with respect to an Optionee, the Optionee’s spouse,
children or grandchildren (including legally adopted, step children and step
grandchildren).

“Incentive Stock” means Shares that may be granted to eligible persons under
Section III (c) below.

“Incentive Stock Award” means an agreement between the Company and an Optionee
whereby the Optionee receives Shares.



--------------------------------------------------------------------------------

“Incentive Stock Option” means a Stock Option which is intended to qualify as an
incentive stock option under Section 422 of the Code.

“Incentive Stock Agreement” means an agreement between the Company and a Grantee
whereby the Grantee receives shares of Incentive Stock.

“Non-Statutory Stock Option” means a Stock Option that is not an Incentive Stock
Option.

“Option Agreement” means an agreement between the Company and an Optionee
whereby the Optionee receives Stock Options.

“Optionee(s)” means those certain employees of the Company or its subsidiaries
to whom the Company shall grant Stock Options.

“Option Price” shall mean the amount an Optionee must pay the Company upon
exercise of the Stock Option.

“Participants” shall mean Grantees and Optionees.

“Publicly Held Corporation” means an entity issuing any class of equity
securities required to be registered under Section 12 of the Exchange Act.

“Restricted Stock” means Shares subject to specified restrictions that may be
granted to eligible persons under Section III (b) below.

“Restricted Stock Agreement” means an agreement between the Company and a
Grantee whereby the Grantee receives shares of Restricted Stock.

“Restricted Stock Award” means an award of Restricted Stock granted to a
Grantee.

“Restriction Period” means the period of time during which the Shares granted
pursuant to a Restricted Stock Award remain subject to the restrictions or
vesting set forth in the applicable Restricted Stock Agreement.

“Rule 16b-3” means Rule 16b-3, as currently in effect or as hereinafter modified
or amended, promulgated under the Exchange Act.

“Share” or “Shares” means a share or shares of Common Stock.

“Stock Appreciation Right” means a contractual right granted to an eligible
person under Section III(e) below.

“SAR Agreement” means an agreement between the Company and a Grantee whereby the
Grantee receives a Stock Appreciation Right.

“SAR Grant Value” shall have the meaning set forth in Article VI.

“Stock Option” means an Incentive Stock Option or a Non-Statutory Stock Option.

(b) Purposes.

This Plan is intended to foster and promote the long-term financial success of
the Company and its subsidiaries and to increase stockholder value by:
(a) encouraging the commitment of selected employees, (b) motivating superior
performance of certain employees by means of long-term performance related
incentives, (c) encouraging and providing certain employees with a program for
obtaining ownership interests in the Company which link and align their personal
interests to those of the Company’s stockholders, (d) attracting and retaining
certain employees by providing competitive incentive compensation opportunities,
and (e) enabling certain employees to share in the long-term growth and success
of the Company.

This Plan provides for payment of various forms of incentive compensation and it
is not intended to be a plan that is subject to ERISA. The Plan shall be
interpreted, construed and administered consistent with its status as a plan
that is not subject to ERISA.



--------------------------------------------------------------------------------

II. Administration

The Plan shall be administered by the Committee. The Committee shall have sole
authority to select the Participants from among those individuals eligible
hereunder and to establish the number of shares of Restricted Stock and/or
Incentive Stock which may be granted and shares which may be subject to each
Stock Option and Stock Appreciation Right; provided, however, that,
notwithstanding any provision in the Plan to the contrary, the maximum number of
shares that may be subject to Stock Options and Stock Appreciation Rights
granted under the Plan to an individual during any calendar year may not exceed
200,000 Shares (subject to adjustment in the same manner as provided in
Section VIII hereof with respect to Shares subject to Stock Options and Stock
Appreciation Rights then outstanding) and the maximum number of shares of
Restricted Stock and/or Incentive Stock that may be granted to an individual
under the Plan during any calendar year may not exceed 100,000 shares (subject
to adjustment in the same manner as provided in Section VIII hereof with respect
to Shares subject to Stock Options then outstanding). The limitation set forth
in the preceding sentence shall be applied in a manner which will permit
compensation generated under the Plan to constitute “performance-based”
compensation for purposes of Section 162(m) of the Code, including, without
limitation, counting against such maximum number of shares, to the extent
required under Section 162(m) of the Code and applicable interpretive authority
thereunder, any shares subject to Stock Options and Stock Appreciation Rights
that are canceled or repriced. In selecting Participants from among individuals
eligible hereunder and in establishing the number of shares of Restricted Stock
and/or Incentive Stock that may be issued to each Grantee and the number of
shares that may be subject to each Stock Option and Stock Appreciation Rights,
the Committee may take into account the nature of the services rendered by such
individuals, their present and potential contributions to the Company’s success
and such other factors as the Committee in its discretion shall deem relevant.
The Committee is authorized to interpret the Plan and may from time to time
adopt such rules and regulations, consistent with the provisions of the Plan, as
it may deem advisable to carry out the Plan. All decisions made by the Committee
in selecting the Participants, in establishing the number of shares of
Restricted Stock and/or Incentive Stock which may be issued to each Grantee and
the number of shares which may be subject to each Stock Option and Stock
Appreciation Right and in construing the provisions of the Plan shall be final.

III. Types of Grants Under the Plan

(a) Types of Grants.

Pursuant to this Plan, the Company may grant shares of Restricted Stock, shares
of Incentive Stock, Stock Appreciation Rights and Stock Options. Stock Options
granted under the Plan may be either Incentive Stock Options or Non Statutory
Stock Options.

(b) Grants of Restricted Stock.

Subject to the terms and provisions of the Plan, the Committee, at any time and
from time to time, may grant Restricted Stock to any eligible person in such
amounts and with such restrictions as the Committee shall determine, any of
which restrictions may differ with respect to any Grantee. A certificate or
certificates representing the number of shares of Restricted Stock granted shall
be registered in the name of the Grantee. Until the expiration of the
Restriction Period or the lapse of restrictions in the manner provided in the
Grantee’s Restricted Stock Agreement, the certificate or certificates shall be
held in escrow by the Company for the account of the Grantee. The Grantee shall
have beneficial ownership of the shares of Restricted Stock, including the right
to receive dividends and the right to vote the shares of Restricted Stock. Upon
the lapse of all restrictions (as set forth in the Grantee’s Restricted Stock
Agreement) on any or all of the Restricted Stock granted to the Grantee, the
certificate or certificates representing the shares of Restricted Stock for
which the restrictions have lapsed shall be delivered to the Grantee.

Each Restricted Stock Award shall be evidenced by a Restricted Stock Agreement
which shall contain the Restriction Period, the number of shares of Restricted
Stock and such other terms and conditions as may be approved by the Committee,
including other restrictions as the Committee may determine. The Committee may
impose such conditions or restrictions on any Restricted Stock as it may deem
advisable, in its sole discretion.



--------------------------------------------------------------------------------

(c) Grant of Incentive Stock.

Subject to the terms and provisions of the Plan, the Committee, at any time and
from time to time, may grant Incentive Stock to any eligible person in such
amounts as the Committee shall determine. Each Incentive Stock Award shall be
evidenced by an Incentive Stock Agreement which shall contain the number of
Shares granted and such other terms and conditions as may be approved by the
Committee.

(d) Grant of Stock Options.

Subject to the terms and conditions of the Plan, the Committee is authorized to
grant Stock Options to any eligible person.

Each Stock Option shall be evidenced by an Option Agreement, which shall contain
such terms and conditions as may be approved by the Committee. The terms and
conditions of the respective Option Agreements need not be identical for each
Optionee. The Option Price upon exercise of any Stock Option shall be payable to
the Company in full either: (i) in cash or its equivalent, or (ii) subject to
prior approval by the Committee in its discretion, by tendering previously
acquired Shares having an aggregate Fair Market Value at the time of exercise
equal to the total Option Price (provided that the Shares which are tendered
must have been held by the Optionee for at least six (6) months prior to their
tender to satisfy the option price), or (iii) subject to prior approval by the
Committee, in its discretion, by withholding Shares which otherwise would be
acquired on exercise having an aggregate Fair Market Value at the time of
exercise equal to the total Option Price, or (iv) subject to prior approval by
the Committee in its discretion, by a combination of (i), (ii), and (iii) above.
Any payment in Shares shall be effected by the surrender of such Shares to the
Company in good form for transfer and shall be valued at their Fair Market Value
on the date when the Stock Option is exercised. Unless otherwise permitted by
the Committee, in its discretion, the Optionee shall not surrender, or attest to
the ownership of, Shares in payment of the Option Price if such action would
cause the Company to recognize compensation (or additional compensation expense)
with respect to the Stock Option for financial reporting purposes expense.

The Committee, in its discretion, also may allow the Option Price to be paid
with such other consideration as shall constitute lawful consideration for the
issuance of Shares (including, without limitation, effecting a “cashless
exercise” with a broker of the Stock Option), subject to applicable securities
law restrictions and tax withholdings, or by any other means which the Committee
determines to be consistent with the Plan’s purpose and applicable law. A
“cashless exercise” of a Stock Option is a procedure by which a broker provides
the funds to the Optionee to effect a Stock Option exercise, to the extent
consented to by the Committee, in its discretion. At the direction of the
Optionee, the broker will either (i) sell all of the Shares received when the
Stock Option is exercised and pay the Optionee the proceeds of the sale (minus
the Option Price, withholding taxes and any fees due to the broker) or (ii) sell
enough of the Shares received upon exercise of the Stock Option to cover the
Option Price, withholding taxes and any fees due the broker and deliver to the
Optionee (either directly or through the Company) a stock certificate for the
remaining Shares.

In no event will the Committee allow the Option Price to be paid with a form of
consideration, including a loan or a “cashless exercise,” if such form of
consideration would violate the Sarbanes-Oxley Act of 2002 as determined by the
Committee, in its discretion.

As soon as practicable after receipt of a written notification of exercise and
full payment, the Company shall (i) deliver, or cause to be delivered, to or on
behalf of the Optionee, in the name of the Optionee or other appropriate
recipient, Share certificates for the number of Shares purchased under the Stock
Option or (ii) electronically credit to a brokerage account in the name of the
Optionee or other appropriate recipient the number of Shares purchases under the
Stock Option. Such delivery shall be effected for all purposes when the Company
or a stock transfer agent of the Company shall have (i) deposited such
certificates in the United States mail, addressed to Optionee or other
appropriate recipient or (ii) electronically credited the Shares to a brokerage
account in the name of the Optionee or other appropriate recipient.

(e) Grant of Stock Appreciation Rights.

Subject to the terms and conditions of the Plan, the Committee is authorized to
grant Stock Appreciation Rights to any eligible person.

Each grant of Stock Appreciation Rights shall be evidenced by an SAR Agreement,
which shall contain such terms and conditions as may be approved by the
Committee. The terms and conditions of the respective SAR Agreements need not be
identical for each Grantee. provided that the maximum term of a Stock
Appreciation Right



--------------------------------------------------------------------------------

shall be ten (10) years from the date of grant and the per share SAR Grant Value
shall not, under any circumstances, be less than the Fair Market Value of a
Share of Common Stock on the date the Stock Appreciation Right is granted A
Stock Appreciation Right entitles the Grantee, upon exercise, to receive an
amount equal to the product of (x) the excess of the Fair Market Value of one
Share of Company Common Stock on the date of exercise over the SAR Grant Value
and (y) the number of shares as to which such Stock Appreciation Right is
exercised. Payment of the amount determined under the foregoing shall be made in
Shares of Common Stock valued at their Fair Market Value on the date of
exercise; provided, however, that no fractional shares of Company Common Stock
shall be issued upon exercise of a Stock Appreciation Right and any fractional
share interest shall be settled in cash. As soon as practicable after receipt of
a written or electronic notification of exercise of a Stock Appreciation Right,
the Company shall (i) deliver, or cause to be delivered, to or on behalf of the
Grantee, in the name of the Grantee or other appropriate recipient, Share
certificates for the number of Shares issued as a result of such exercise or
(ii) electronically credit to a brokerage account in the name of the Grantee or
other appropriate recipient the number of Shares issued as a result of such
exercise . Such delivery shall be effected for all purposes when the Company or
a stock transfer agent of the Company shall have (i) deposited such certificates
in the United States mail, addressed to Grantee or other appropriate recipient
or (ii) electronically credited the Shares to a brokerage account in the name of
the Grantee or other appropriate recipient.

IV. Eligibility of Participants, Term and Transferability

Restricted Stock, Incentive Stock, Stock Appreciation Rights and Stock Options
may be granted only to individuals who are employees (including officers and
directors who are also employees) of the Company or any parent or subsidiary
corporation (as defined in Section 424 (e) and (f) of the Code) of the Company
at the time the Restricted Stock, Incentive Stock, Stock Appreciation Rights or
Stock Options is granted. Restricted Stock, Incentive Stock, Stock Appreciation
Rights and Stock Options may be granted to the same individual on more than one
occasion. No Incentive Stock Option shall be granted to an eligible person who
owns or who would own immediately before the grant of such Incentive Stock
Option more than 10% of the total combined voting power of all classes of stock
of the Company or its parent or subsidiary corporation, unless (i) at the time
such Stock Option is granted the option price is 110% of the Fair Market Value
of the Shares granted on the date of the grant and (ii) such Stock Option by its
terms is not exercisable after the expiration of five (5) years from the date of
grant. The term of each Stock Option granted to other eligible persons shall be
not more than ten (10) years from the date of the grant. To the extent that the
aggregate Fair Market Value (determined at the time the respective Incentive
Stock Option is granted) of Shares with respect to which Incentive Stock Options
are exercisable for the first time by an individual during any calendar year
under all incentive stock option plans of the Company and its parent and
subsidiary corporations exceeds $100,000, such excess Incentive Stock Options
shall be treated as Non-Statutory Stock Options. The Committee shall determine,
in accordance with applicable provisions of the Code, treasury regulations and
other administrative pronouncements, which of an Optionee’s Stock Options will
not constitute Incentive Stock Options because of such limitation and shall
notify the Optionee of such determination as soon as practicable after such
determination.

Restricted Stock, Stock Appreciation Rights and Stock Options granted under the
Plan shall not be transferable or assignable other than: (a) by will or the laws
of descent and distribution or (b) pursuant to a qualified domestic relations
order (as defined by Section 414(p) of the Code); provided, however, if an
Incentive Stock Option is transferred pursuant to a qualified domestic relations
order (as defined by Section 414(p) of the Code), the Option shall cease to
qualify as an Incentive Stock option as of the date of such transfer; provided,
further, however, only with respect to Non-Statutory Stock Options and Stock
Appreciation Rights the Committee may, in its discretion, authorize all or a
portion of the Non-Statutory Stock Options and/or Stock Appreciation Rights to
be granted on terms which permit transfer by the Optionee / Grantee to (i) the
members of the Optionee’s / Grantee’s Immediate Family, (ii) a trust or trusts
for the exclusive benefit of such Immediate Family, or (iii) a partnership in
which such members of such Immediate Family are the only partners, provided that
(A) there may be no consideration for any such transfer, (B) the Incentive Stock
Agreement or SAR Agreement pursuant to which such Non-Statutory Stock Options
and/or Stock Appreciation Rights are granted must be approved by the Committee,
and must expressly provide for transferability in a manner consistent with this
Section and (C) subsequent transfers of transferred Stock Options and/or Stock
Appreciation Rights shall be prohibited except in accordance with clauses
(A) and (B) above of this sentence. Following any permitted transfer, any
Non-Statutory Stock Option and/or Stock Appreciation Right shall continue to be
subject to the same terms and conditions as were applicable immediately prior to
transfer, provided that the term “Optionee” and “Grantee” shall be deemed to
refer to the transferee. The Non-Statutory Stock Option and/or Stock
Appreciation Right shall be exercisable by the transferee only to the extent,
and for the periods, specified in the Option Agreement and/or SAR Agreement.



--------------------------------------------------------------------------------

Except as may otherwise be permitted under the Code, in the event of a permitted
transfer of a Non-Statutory Stock Option or Stock Appreciation Right hereunder,
the original Optionee/Grantee shall remain subject to withholding taxes upon
exercise. In addition, the Company shall have no obligation to provide any
notices to a transferee including, for example, the termination of a Stock
Option or Stock Appreciation Right following the original Optionee’s termination
of employment.

No transfer by will, trust or by the laws of descent and distribution shall be
effective to bind the Company unless the Committee has been furnished with a
copy of the deceased Grantee’s or Optionee’s enforceable will, trust or such
other evidence as the Committee deems necessary to establish the validity of the
transfer. Any attempted transfer in violation of this provision shall be void
and ineffective. All determinations under this Section shall be made by the
Committee in its discretion.

In the event the employment of a person by the Company (or a subsidiary) shall
be terminated at a time when such person holds an Incentive Stock Option, such
person (or in the event employment is terminated due to death or disability of
such person, his or her personal representative) may exercise his or her
Incentive Stock Option (to the extent such person was entitled to exercise such
Incentive Stock Option as of the date of termination) but only within such
period of time ending on the earlier of (i) the date that is three months
following the termination of such person’s employment (or such shorter or longer
period specified in the Option Agreement) or (ii) the expiration of the term of
the Incentive Stock Option as set forth in the Option Agreement; provided,
however, if termination of employment is due to the death or disability (as
defined in section 22(e)(3) of the Code) of such person the three month period
set forth in (i) above shall be extended to 12 months.

V. Shares Subject to Plan

The aggregate number of shares of Restricted Stock, shares of Incentive Stock
and Shares which may be covered by Stock Options and issued upon exercise of
Stock Appreciation Rights granted under the Plan shall not exceed 7,050,000. In
addition, the aggregate number of shares of Restricted Stock and Incentive Stock
combined which may be issued under the Plan shall not exceed 3,525,000. Such
shares may consist of authorized but unissued Shares, treasury shares of Common
Stock, or previously issued Shares reacquired by the Company. Any of such Shares
which remain unissued and which are not subject to outstanding Stock Options or
Stock Appreciation Rights at the termination of the Plan shall cease to be
subject to the Plan, but, until termination of the Plan, the Company shall at
all times make available a sufficient number of Shares to meet the requirements
of the Plan. Should any Stock Option or Stock Appreciation Right hereunder
expire or terminate prior to its exercise in full, the Shares theretofore
subject to such Stock Option or Stock Appreciation Right may again be subject to
a Stock Option or Stock Appreciation Right granted under the Plan to the extent
permitted under Rule 16b-3; provided, however, that for purposes Article II any
such shares shall be counted in accordance with the requirements of
Section 162(m) of the Code . Upon the forfeiture of any Restricted Stock, the
forfeited shares of Restricted Stock shall thereafter be available for award
under the Plan. The aggregate number of Shares which may be issued under the
Plan shall be subject to adjustment in the same manner as provided in
Section VIII hereof with respect to Shares subject to Stock Options and Stock
Appreciation Rights then outstanding. Exercise of a Stock Option or Stock
Appreciation Right in any manner shall result in a decrease in the number of
Shares which may thereafter be available, both for purposes of the Plan and for
grant to any one individual, by the number of Shares as to which the Stock
Option is exercised and the number of Shares issued upon exercise of Stock
Appreciation Right. Separate stock certificates may be issued by the Company for
those Shares acquired pursuant to the exercise of any Stock Option which does
not constitute an Incentive Stock Option

VI. Option Price

The Option Price of Shares issued under each Stock Option shall be equal to the
Fair Market Value of Shares subject to the Stock Option on the date the Stock
Option is granted; provided, however, that this limitation shall not apply to
Incentive Stock Options for which a greater Option Price is required pursuant to
Paragraph IV hereof.

The SAR Grant Value of a Stock Appreciation Right shall be the Fair Market Value
of a Share of Company Common Stock on the date the Stock Appreciation Right is
granted.



--------------------------------------------------------------------------------

VII. Term of Plan

This Plan became effective as of June 3, 2004, pursuant to approval by the
stockholders of the Company at the 2004 Annual Meeting of Stockholders. Except
with respect to Restricted Stock, Incentive Stock, Stock Appreciation Rights or
Stock Options then outstanding, if not sooner terminated under the provisions of
Section IX, the Plan shall terminate upon and no further Restricted Stock,
Incentive Stock, Stock Appreciation Rights or Stock Options shall be granted
after June 2, 2014.

VIII. Recapitalization or Reorganization

(a) The existence of the Plan and the Restricted Stock, Incentive Stock, Stock
Appreciation Rights and Stock Options granted hereunder shall not affect in any
way the right or power of the Board or the stockholders of the Company to make
or authorize any adjustment, recapitalization, reorganization or other change in
the Company’s capital structure or its business, any merger or consolidation of
the Company, any issue of debt or equity securities, the dissolution or
liquidation of the Company or any sale, lease, exchange or other disposition of
all or any part of its assets or business or any other corporate act or
proceeding.

(b) The shares with respect to which Stock Options and Stock Appreciation Rights
may be granted are shares of Stock as presently constituted, but if, and
whenever, prior to the expiration of a Stock Option or Stock Appreciation Right
theretofore granted, the Company shall effect a subdivision or consolidation of
shares of Stock or the payment of a stock dividend on Stock without receipt of
consideration by the Company, the number of Shares with respect to which such
Stock Option and Stock Appreciation Rights may thereafter be exercised (i) in
the event of an increase in the number of outstanding Shares shall be
proportionately increased, and the Option Price per Share and SAR Grant Value
per Share shall be proportionately reduced, and (ii) in the event of a reduction
in the number of outstanding Shares shall be proportionately reduced, and the
Option Price per share and SAR Grant Value per Share shall be proportionately
increased.

(c) If the Company recapitalizes, reclassifies its capital stock, or otherwise
changes its capital structure (a “recapitalization”), the number and class of
shares of Stock covered by a Stock Option or Stock Appreciation Right
theretofore granted shall be adjusted so that such Stock Option or Stock
Appreciation Right shall thereafter cover the number and class of shares of
stock and securities to which the Optionee or Grantee would have been entitled
pursuant to the terms of the recapitalization if, immediately prior to the
recapitalization, the Optionee or Grantee had been the holder of record of the
number of shares of Stock then covered by such Stock Option or Stock
Appreciation Right.

If (i) the Company shall not be the surviving entity in any merger,
consolidation or other reorganization (or survives only as a subsidiary of an
entity other than a previously wholly-owned subsidiary of the Company), (ii) the
Company sells, leases or exchanges substantially all of its assets to any other
person or entity (other than a wholly-owned subsidiary of the Company),
(iii) the Company is to be dissolved and liquidated, (iv) any person or entity,
including a “group” as contemplated by Section 13(d)(3) of the Exchange Act
acquires or gains ownership or control (including, without limitation, power to
vote) of more than 50% of the outstanding shares of the Company’s voting stock
(based upon voting power), or (v) as a result of or in connection with a
contested election of directors, the persons who were directors of the Company
before such election shall cease to constitute a majority of the Board (each
such event is referred to herein as a “Corporate Change”), no later than (a) ten
(10) days after the approval by the stockholders of the Company of such merger,
consolidation, reorganization, sale, lease or exchange of assets or dissolution
or such election of directors or (b) thirty (30) days after a change of control
of the type described in Clause (iv), the Committee, acting in its sole
discretion without the consent or approval of any Optionee or Grantee, shall act
to effect one or more of the following alternatives, which may vary among
individual Optionees and Grantees and which may vary among Stock Options and
Stock Appreciation Rights held by any individual Optionee/Grantee:
(1) accelerate the time at which Stock Options and Stock Appreciation Rights
then outstanding may be exercised so that such Stock Options and Stock
Appreciation Rights may be exercised in full for a limited period of time on or
before a specified date (before or after such Corporate Change) fixed by the
Committee, after which specified date all unexercised Stock Options and Stock
Appreciation Rights and all rights of Optionees and Grantees thereunder shall
terminate, (2) require the mandatory surrender to the Company by selected
Optionees and Grantees of some or all of the outstanding Stock Options or Stock
Appreciation Rights held by such Optionees and Grantees (irrespective of whether
such Stock Options or Stock Appreciation Rights are then exercisable under the
provisions of the Plan) as of a date, before or after such Corporate Change,
specified by the Committee, in which event the Committee shall thereupon cancel
such Stock Options and Stock Appreciation Rights and the Company



--------------------------------------------------------------------------------

shall pay to each Optionee and Grantee an amount of cash per share to be
determined by the Committee, (3) make such adjustments to Stock Options and
Stock Appreciation Rights then outstanding as the Committee deems appropriate to
reflect such Corporate Change (provided, however, that the Committee may
determine in its sole discretion that no adjustment is necessary to Stock
Options and Stock Appreciation Rights then outstanding) or (4) provide that the
number and class of shares of Stock covered by a Stock Option or Stock
Appreciation Right theretofore granted shall be adjusted so that such Stock
Option or Stock Appreciation Right shall thereafter cover the number and class
of shares of stock or other securities or property (including, without
limitation, cash) to which the Optionee or Grantee would have been entitled
pursuant to the terms of the agreement of merger, consolidation or sale of
assets and dissolution if, immediately prior to such merger, consolidation or
sale of assets and dissolution the Optionee or Grantee had been the holder of
record of the number of shares of Stock then covered by such Stock Option or
Stock Appreciation Right. In addition, no later than (a) ten (10) days after the
approval by the stockholders of the Company of such merger, consolidation,
reorganization, sale, lease or exchange of assets or dissolution or such
election of directors or (b) thirty (30) days after a change of control of the
type described in Clause (iv), the Committee, acting in its sole discretion
without the consent or approval of any Grantee, shall act to effect one or more
of the following alternatives, which may vary among individual Grantees and
which may vary among Restricted Stock held by any individual Grantee: (1) remove
any and all restrictions to which the Restricted Stock is subject including
removing the Restriction Period, (2) require the mandatory surrender to the
Company by selected Grantees of some or all of the outstanding Restricted Stock
held by such Grantees as of a date, before or after such Corporate Change,
specified by the Committee and the Company shall pay to each Grantee an amount
of cash per share to be determined by the Committee, (3) make such adjustments
to the Restricted Stock then outstanding as the Committee deems appropriate to
reflect such Corporate Change (provided, however, that the Committee may
determine in its sole discretion that no adjustment is necessary to the
Restricted Stock then outstanding) or (4) provide that the number and class of
shares of Restricted Stock covered by a Restricted Stock Agreement theretofore
granted shall be adjusted so that such Restricted Stock shall thereafter cover
the number and class of shares of stock or other securities or property
(including, without limitation, cash) to which the Grantee would have been
entitled pursuant to the terms of the agreement of merger, consolidation or sale
of assets and dissolution if, immediately prior to such merger, consolidation or
sale of assets and dissolution the Grantee had been the holder of record of the
number of Shares which was not Restricted Stock.

(d) Except as hereinbefore expressly provided, the issuance by the Company of
shares of stock of any class or securities convertible into shares of stock of
any class, for cash, property, labor or services, upon direct sale, upon the
exercise of rights or warrants to subscribe therefor, or upon conversion of
shares or obligations of the Company convertible into such shares or other
securities, and in any case whether or not for fair value, shall not affect, and
no adjustment by reason therefor shall be made with respect to, any Restricted
Stock or the number of shares of Stock subject to Stock Options or Stock
Appreciation Rights theretofore granted or the Option Price or SAR Grant Value.

IX. Amendment or Termination of the Plan

The Board in its discretion may terminate the Plan at any time with respect to
any shares for which Stock Options, Stock Appreciation Rights, Incentive Stock
Awards or Restricted Stock Awards have not theretofore been granted. The Board
shall have the right to alter or amend the Plan or any part thereof from time to
time; provided, that no change in any Restricted Stock Agreement, Incentive
Stock Agreement, SRA Agreement or Stock Option Agreement theretofore granted may
be made which would impair the rights of the Participant without the consent of
such Participant (unless such change is required in order to cause the benefits
under the Plan to qualify as performance-based compensation within the meaning
of Section 162(m) of the Code and applicable interpretive authority thereunder);
and provided, further, that (i) the Board may not make any alteration or
amendment which would decrease any authority granted to the Committee hereunder
in contravention of Rule 16b-3 and (ii) the Board may not make any alteration or
amendment which would materially increase the benefits accruing to Participants
under the Plan, increase the aggregate number of shares which may be issued
pursuant to the provisions of the Plan, change the class of individuals eligible
to receive Restricted Stock, Incentive Stock, Stock Appreciation Rights or Stock
Options under the Plan or extend the term of the Plan, without the approval of
the stockholders of the Company.



--------------------------------------------------------------------------------

X. Securities Laws

(a) The Company shall not be obligated to issue any Shares pursuant to any
Restricted Stock Agreement, Incentive Stock Agreement, Stock Appreciation Right
or Stock Option granted under the Plan at any time when the offering of the
shares of Restricted Stock, Incentive Stock or shares covered by such Stock
Option or Stock Appreciation Right have not been registered under the Securities
Act of 1933 and such other state and federal laws, rules or regulations as the
Company or the Committee deems applicable and, in the opinion of legal counsel
for the Company, there is no exemption from the registration requirements of
such laws, rules or regulations available for the offering and sale of such
Shares.

(b) It is intended that the Plan and any grant of Restricted Stock, Incentive
Stock, Stock Appreciation Right or a Stock Option made to a person subject to
Section 16 of Exchange Act meet all of the requirements of Rule 16b-3. If any
provision of the Plan or any such Restricted Stock Agreement, Incentive Stock
Agreement, SAR Agreement or Stock Option would disqualify the Plan or such
Restricted Stock Agreement, Incentive Stock Agreement, SRA Agreement or Stock
Option under, or would otherwise not comply with, Rule 16b-3, such provision,
Restricted Stock Agreement, Incentive Stock Agreement, SRA Agreement or Stock
Option Agreement shall be construed or deemed amended to conform to Rule 16b-3.

XI. General

(a) Nothing contained in this Plan, any Restricted Stock Agreement, any
Incentive Stock Agreement, SRA Agreement or any Stock Option granted pursuant to
this Plan shall confer upon any employee the right to continue in the employ of
the Company or its parent or subsidiary or any other corporation affiliated with
the Company, or interfere in any way with the rights of the Company or its
parent or subsidiaries or any corporation affiliated with the Company to
terminate his or her employment. Except as provided in Article IV (or such
shorter or longer period specified in the Option Agreement), for the entire time
from the date of granting an Incentive Stock Option until the date of exercise,
the holder of an Incentive Stock Option must be an employee of the Company (or a
subsidiary of the Company).

(b) No Optionee or Grantee shall have any rights as a stockholder of the Company
with respect to any Shares subject to a Stock Option or Stock Appreciation Right
hereunder until such Stock Option or Stock Appreciation Right shall be exercised
and Shares have been issued.

(c) Nothing contained in this Plan, a Restricted Stock Agreement, an Incentive
Stock Agreement, an SRA Agreement or in any Stock Option Agreement issued
hereunder shall impose any liability or responsibility on the Company, the
Board, the Committee or any member or any of the foregoing to pay, or reimburse
any Participant for the payment of any tax arising out of, or on account of the
issuance of Restricted Stock, Incentive Stock, Stock Appreciation Right or Stock
Option or Stock Options hereunder to any Participant, an Optionee’s exercise of
any Stock Option issued under the Plan, a Grantees exercise of any Stock
Appreciation Right issued under the Plan or a Participant’s sale, transfer or
other disposition of any Restricted Stock, Incentive Stock or Shares acquired
pursuant to the exercise of any Stock Option or Stock Appreciation Right issued
hereunder. Any person receiving Restricted Stock, Incentive Stock, a Stock
Appreciation Right or a Stock Option hereunder shall expressly acknowledge and
agree that such participation is voluntary and that the Participant shall be
solely responsible for all taxes to which he or she may, or become subject, as a
consequence of such participation.